DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An 9,718,422.
Regarding claim 1. An disclose  a vehicle front structure for a vehicle, comprising: a front side member; 
a fender apron member,20 having a front end portion connected to a front end portion of the front side member; 
a subframe mounting bracket assembly (130) mounted to the front end portion of the front side member and the front end portion,22 of the fender apron member; and
 a first subframe Ln 41,col. 1 disposed under the front side member, 10wherein the front end portion of the front side member and the front end portion of the fender apron member are connected side-by-side in a width Regarding claim 2, An disclose the vehicle front structure according to claim 1, wherein the subframe mounting bracket assembly includes: a first mounting bracket ,132 joined to the front end portion of the front side member, a second mounting bracket,134 joined to the front end portion of the fender apron member, and 
a reinforcing member (136,138) connecting the first mounting bracket and the second mounting bracket.
Allowable Subject Matter

Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINEL E ROMAIN/Primary Examiner, Art Unit 3612